   Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 1 of 17 PageID #:244




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHROME HEARTS LLC,
                                                     Case No. 21-cv-02042
                       Plaintiff,
                                                     Judge Gary Feinerman
       v.
                                                     Magistrate Judge Heather K. McShain
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                       Defendants.


   MEMORANDUM IN SUPPORT OF PLAINTIFF’S EX PARTE MOTION FOR
ENTRY OF A TEMPORARY RESTRAINING ORDER, INCLUDING A TEMPORARY
   INJUNCTION, A TEMPORARY TRANSFER OF THE DOMAIN NAMES, A
     TEMPORARY ASSET RESTRAINT, AND EXPEDITED DISCOVERY

       Plaintiff Chrome Hearts LLC (“Plaintiff” or “Chrome Hearts”) submits this Memorandum

in support of its Ex Parte Motion for Entry of a Temporary Restraining Order (“TRO”), including

a temporary injunction, a temporary transfer of the Domain Names, a temporary asset restraint,

and expedited discovery (the “Ex Parte Motion”).
Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 2 of 17 PageID #:245




                                       TABLE OF CONTENTS




         The Chrome Hearts Trademarks and Products ....................................................... 2

         Defendants’ Unlawful Activities ............................................................................ 4



         Standard for Temporary Restraining Order and Preliminary Injunction ................ 6

         Chrome Hearts Will Likely Succeed on the Merits ................................................ 7

         There Is No Adequate Remedy at Law, and Chrome Hearts Will Suffer

         Irreparable Harm in the Absence of Preliminary Relief ......................................... 8

         The Balancing of Harms Tips in Chrome Hearts’ Favor, and the Public Interest Is

         Served by Entry of the Injunction ........................................................................... 9



         A Temporary Restraining Order Immediately Enjoining Defendants’

         Unauthorized and Unlawful Use of the CHROME HEARTS Trademarks Is

         Appropriate ........................................................................................................... 11

         Transferring the Domain Names to Chrome Hearts’ Control Is Appropriate ...... 11

         Preventing the Fraudulent Transfer of Assets Is Appropriate .............................. 12

         Chrome Hearts Is Entitled to Expedited Discovery .............................................. 13




                                                         ii
    Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 3 of 17 PageID #:246




                                   MEMORANDUM OF LAW

       INTRODUCTION AND SUMMARY OF ARGUMENT

       Plaintiff Chrome Hearts LLC (“Plaintiff” or “Chrome Hearts”) is requesting temporary ex

parte relief based on an action for trademark infringement, counterfeiting, and false designation

of origin against the defendants identified on Schedule “A” to the Complaint (collectively, the

“Defendants”). As alleged in Chrome Hearts’ Complaint, Defendants are offering for sale and/or

selling unauthorized and unlicensed products, including jewelry, bags, shoes and other accessories

using infringing and counterfeit versions of Chrome Hearts’ federally registered trademarks (the

“Counterfeit Chrome Hearts Products”) through at least the fully interactive e-commerce stores1

operating under the seller aliases identified in Schedule A to the Complaint (the “Seller Aliases”).

       Defendants run a sophisticated counterfeiting operation, and have targeted sales to Illinois

residents by setting up and operating e-commerce stores using one or more Seller Aliases through

which Illinois residents can purchase Counterfeit Chrome Hearts Products. The e-commerce stores

operating under the Seller Aliases share unique identifiers establishing a logical relationship

between them. Further, Defendants attempt to avoid and mitigate liability by operating under one

or more Seller Aliases to conceal both their identities and the full scope and interworking of their

counterfeiting operation. Chrome Hearts is forced to file this action to combat Defendants’

counterfeiting of its registered trademarks, as well as to protect unknowing consumers from

purchasing Counterfeit Chrome Hearts Products over the Internet. Defendants’ ongoing unlawful

activities should be restrained, and Chrome Hearts respectfully requests that this Court issue ex

parte a Temporary Restraining Order.




1
 The e-commerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces and
Domain Names.

                                                  1
    Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 4 of 17 PageID #:247




       STATEMENT OF FACTS

               The Chrome Hearts Trademarks and Products

       Plaintiff Chrome Hearts is an American luxury brand that has been designing,

manufacturing, and selling artistically styled leather goods, apparel, jewelry, accessories, home

goods and furniture since 1989. See Declaration of Mario Lejtman (the “Lejtman Declaration”) at

¶ 4. Chrome Hearts is known around the world for its unique rocker-chic jewelry, leather clothing,

executive gadgets, striking hand-crafted wood furniture, and top-of-the-line sunglasses

(collectively, the “Chrome Hearts Products”). Id. at ¶ 5. Chrome Hearts is known for combining

the look of rugged apparel with sterling silver details to make highly desired fashion apparel and

accessories. Id.

       Virtually all Chrome Hearts Products, including clothing, denim and jewelry are handmade

in Los Angeles by Chrome Hearts’ craftsmen. Id. at ¶ 11. The level of expert workmanship

exercised by these individuals is superior and conforms to the strict standards established by

Chrome Hearts. Id. The Chrome Hearts brand is a multi-million-dollar brand, and Chrome Hearts

spends considerable resources marketing and protecting it. Id. at 12.

       Chrome Hearts is the owner of the trademark CHROME HEARTS and various composite

trademarks comprising the CHROME HEARTS house mark and assorted design components

(collectively, the “CHROME HEARTS Trademarks”).              Id. at ¶ 13.    Chrome Hearts has

continuously sold Chrome Hearts Products under the CHROME HEARTS house mark since at

least as early as 1989. Id. As a result of its long-standing use, Chrome Hearts owns common law

trademark rights in its CHROME HEARTS Trademarks. Id. Chrome Hearts has built substantial

goodwill in and to the CHROME HEARTS Trademarks.                 Id.    The CHROME HEARTS

Trademarks are famous and valuable assets of Chrome Hearts. Id.



                                                2
    Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 5 of 17 PageID #:248




       In addition to common law trademark rights, Chrome Hearts has registered several of its

CHROME HEARTS Trademarks with the United States Patent and Trademark Office. Id. at ¶ 14.

The U.S. registrations for the CHROME HEARTS Trademarks are valid, subsisting, in full force

and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. Id. at ¶ 15. The registrations

for the CHROME HEARTS Trademarks constitute prima facie evidence of their validity and of

Chrome Hearts’ exclusive right to use the CHROME HEARTS Trademarks pursuant to 15 U.S.C.

§ 1057(b).

       One of Chrome Hearts’ most iconic and well-recognized trademarks is the “CH Plus Mark”



             , federal trademark registrations for which include, but are not limited to, U.S. Reg. No.

3,388,911 (for clothing, namely, tee shirts, shirts, tank tops, sweatshirts, sweat pants, sweaters, and

hats), U.S. Reg. No. 3,365,408 (for retail store services in the field of jewelry, clothing, handbags,

eyewear, home furnishings, bed linen, and toys), and U.S. Reg. No. 3,385,449 (for jewelry,

namely, bracelets, rings, watch bands, necklaces, and lighters made of precious metals). Id. at ¶

16. Chrome Hearts is also the owner of a federal copyright registration for the CH Plus Mark (U.S.

Copyright Reg. No. VA 705-233). Id. at ¶ 17. Through longstanding use, advertising, and

registration, the CH Plus Mark has achieved a high degree of consumer recognition and constitutes

a famous mark. Id. at ¶ 18.

       Chrome Hearts has continuously used the CHROME HEARTS Trademarks, including the

CH Plus Mark, in interstate commerce in connection with the sale, distribution, promotion, and

advertising of genuine Chrome Hearts Products since their respective dates of first use as noted on

the federal trademark registration certificates. Id. at ¶ 19. The CHROME HEARTS Trademarks




                                                   3
    Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 6 of 17 PageID #:249




identify, in the United States and throughout the world, high quality leather fashions, jewelry and

accessories designed and manufactured by Chrome Hearts. Id. at ¶ 20.

        Due to Chrome Hearts’ longstanding use of the CHROME HEARTS Trademarks,

substantial annual sales, and significant advertising and promotional activities, the CHROME

HEARTS Trademarks, including the CH Plus Mark, have achieved widespread acceptance and

recognition among the consuming public and trade throughout the United States, including in

Illinois and this Judicial District.

                Defendants’ Unlawful Activities

        The success of the Chrome Hearts brand has resulted in its significant counterfeiting. Id.

at ¶ 21. Consequently, Chrome Hearts has a worldwide anti-counterfeiting program and regularly

investigates suspicious e-commerce stores identified in proactive Internet sweeps and reported by

consumers. Id. In recent years, Chrome Hearts has identified numerous fully interactive e-

commerce stores, including those operating under the Seller Aliases, which were offering for sale

and/or selling Counterfeit Chrome Hearts Products to consumers in this Judicial District and

throughout the United States. Id.

        Chrome Hearts’ well-pleaded allegations regarding registration patterns, similarities

among the e-commerce stores operating under the Seller Aliases and the Counterfeit Chrome

Hearts Products for sale thereon, and common tactics employed to evade enforcement efforts

establish a logical relationship among the Defendants and that Defendants are interrelated. If

Defendants provide additional credible information regarding their identities, Chrome Hearts will

take appropriate steps to amend the Complaint.

        ARGUMENT

        Defendants’ purposeful, intentional, and unlawful conduct is causing and will continue to

cause irreparable harm to Chrome Hearts’ reputation and the goodwill symbolized by the

                                                 4
    Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 7 of 17 PageID #:250




CHROME HEARTS Trademarks. Rule 65(b) of the Federal Rules of Civil Procedure provides

that the Court may issue an ex parte TRO where immediate and irreparable injury, loss, or damage

will result to the applicant before the adverse party or that party's attorney can be heard in

opposition. Fed. R. Civ. P. 65(b). The entry of a TRO is appropriate because it would immediately

stop the Defendants from benefiting from their wrongful use of the CHROME HEARTS

Trademarks and preserve the status quo until a hearing can be held.

       In the absence of a TRO without notice, the Defendants can and likely will register new e-

commerce stores under new aliases and move any assets to off-shore bank accounts outside the

jurisdiction of this Court. See Declaration of Justin R. Gaudio (“Gaudio Declaration”) at ¶¶ 5-11.

Courts have recognized that civil actions against counterfeiters present special challenges that

justify proceeding on an ex parte basis. See Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp.

1075, 1077 (N.D. Ill. 1996) (observing that “proceedings against those who deliberately traffic in

infringing merchandise are often useless if notice is given to the infringers”). As such, Chrome

Hearts respectfully requests that this Court issue the requested ex parte TRO.

       This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. §§ 1338(a)-(b), and 28

U.S.C. § 1331. Venue is proper pursuant to 28 U.S.C. § 1391.

       This Court may properly exercise personal jurisdiction over Defendants since Defendants

directly target business activities toward consumers in the United States, including Illinois, through

at least the fully interactive e-commerce stores operating under the Seller Aliases. Specifically,

Defendants have targeted sales to Illinois residents by setting up and operating e-commerce stores

that target United States consumers using one or more Seller Aliases, offer shipping to the United

States, including Illinois, accept payment in U.S. dollars and, on information and belief, have sold



                                                  5
    Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 8 of 17 PageID #:251




Counterfeit Chrome Hearts Products to residents of Illinois. See Complaint at ¶¶ 2, 26-27. See,

e.g., Christian Dior Couture, S.A. v. Lei Liu et al., 2015 U.S. Dist. LEXIS 158225, at *6 (N.D. Ill.

Nov. 17, 2015) (personal jurisdiction proper over defendants offering to sell alleged infringing

product to United States residents, including Illinois; no actual sale required).

       Each of the Defendants is committing tortious acts in Illinois, is engaging in interstate

commerce, and has wrongfully caused Chrome Hearts substantial injury in the State of Illinois.

               Standard for Temporary Restraining Order and Preliminary Injunction

       District Courts within this Circuit hold that the standard for granting a TRO and the

standard for granting a preliminary injunction are identical. See, e.g. Charter Nat’l Bank & Trust

v. Charter One Fin., Inc., 2001 WL 527404, at *1 (N.D. Ill. May 15, 2001) (citation omitted). A

party seeking to obtain a preliminary injunction must demonstrate: (1) that its case has some

likelihood of success on the merits; (2) that no adequate remedy at law exists; and (3) that it will

suffer irreparable harm if the injunction is not granted. See Ty, Inc. v. The Jones Group, Inc., 237

F.3d 891, 895 (7th Cir. 2001).

       If the Court is satisfied that these three conditions have been met, then it must consider the

harm that the nonmoving party will suffer if preliminary relief is granted, balancing such harm

against the irreparable harm the moving party will suffer if relief is denied. Id. Finally, the Court

must consider the potential effect on the public interest (non-parties) in denying or granting the

injunction. Id. The Court then weighs all of these factors, “sitting as would a chancellor in equity,”

when it decides whether to grant the injunction. Id. (quoting Abbott Labs. v. Mead Johnson & Co.,

971 F.2d 6, 11 (7th Cir. 1992)). This process involves engaging in what the Court has deemed

“the sliding scale approach” – the more likely the plaintiff will succeed on the merits, the less the

balance of harms need favor the plaintiff's position. Id.



                                                  6
    Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 9 of 17 PageID #:252




               Chrome Hearts Will Likely Succeed on the Merits

       A defendant is liable for trademark infringement and counterfeiting under the Lanham Act

if it, “without the consent of the registrant, use[s] in commerce any reproduction, copy, or colorable

imitation of a registered mark in connection with the sale, offering for sale, distribution, or

advertising of any goods … which such use is likely to cause confusion, or to cause mistake, or to

deceive.” 15 U.S.C. § 1114(1). A Lanham Act trademark infringement claim has two elements.

See 15 U.S.C. § 1125(a). First, plaintiff must show “that its mark is protected under the Lanham

Act.” Barbecue Marx, Inc. v. 551 Ogden, Inc., 235 F.3d 1041, 1043 (7th Cir. 2000). Second,

plaintiff must show that the challenged mark is likely to cause confusion among consumers. Id.

       In this case, Chrome Hearts’ CHROME HEARTS Trademarks are distinctive and are

registered with the United States Patent and Trademark Office. Lejtman Declaration at ¶ 14. The

registrations for the CHROME HEARTS Trademarks are valid, subsisting, in full force and effect,

and many are incontestable pursuant to 15 U.S.C. § 1065. Id. at ¶ 15. The registrations for the

CHROME HEARTS Trademarks constitute prima facie evidence of their validity and of Chrome

Hearts’ exclusive right to use the CHROME HEARTS Trademarks pursuant to 15 U.S.C. §

1057(b). Furthermore, Chrome Hearts has not licensed or authorized Defendants to use any of its

CHROME HEARTS Trademarks, and none of the Defendants are authorized retailers of genuine

Chrome Heart Products. Id. at ¶ 24. Thus, Chrome Hearts satisfies the first element of its Lanham

Act claim.

        The Seventh Circuit has held that where “one produces counterfeit goods in an apparent

attempt to capitalize upon the popularity of, and demand for, another’s product, there is a

presumption of a likelihood of confusion.” Microsoft Corp. v. Rechanik, 249 F. App’x 476, 479

(7th Cir. 2007). Accordingly, the Court can presume a likelihood of confusion from Defendants’

use of the CHROME HEARTS Trademarks. The result is the same when considered in light of

                                                  7
   Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 10 of 17 PageID #:253




the Seventh Circuit’s seven enumerated factors to determine whether there is a likelihood of

confusion, which include: (1) similarity between the marks in appearance and suggestion; (2)

similarity of the products; (3) area and manner of concurrent use; (4) degree of care likely to be

exercised by consumers; (5) strength of complainant's mark; (6) actual confusion; and (7) intent

of the defendants to palm off their products as that of another. AutoZone, Inc. v. Strick, 543 F.3d

923, 929 (7th Cir. 2008). No one factor is dispositive, but the similarity of the marks, actual

confusion, and the defendant’s intent are “particularly important.” Id.

       Chrome Hearts has submitted extensive documentation showing that Defendants are

selling Counterfeit Chrome Hearts Products that look similar to genuine Chrome Hearts Products

and use infringing and counterfeit marks identical to the CHROME HEARTS Trademarks.

Chrome Hearts’ consumers are diverse with varying degrees of sophistication, and they are likely

to have difficulty distinguishing genuine Chrome Hearts Products from Counterfeit Chrome Hearts

Products. Indeed, it appears that Defendants are intentionally trying to induce consumers looking

for genuine Chrome Hearts Products to purchase Counterfeit Chrome Hearts Products instead. In

that regard, Defendants advertise Counterfeit Chrome Hearts Products using the CHROME

HEARTS Trademarks. Evidence of actual consumer confusion is not required to prove that a

likelihood of confusion exists, particularly given the compelling evidence that Defendants are

attempting to “palm off” their goods as genuine Chrome Hearts Products. CAE, Inc. v. Clean Air

Eng’g, Inc., 267 F.3d 660, 685 (7th Cir. 2001). Accordingly, Chrome Hearts is likely to establish

a prima facie case of trademark infringement, counterfeiting, and false designation of origin.

               There Is No Adequate Remedy at Law, and Chrome Hearts Will Suffer
               Irreparable Harm in the Absence of Preliminary Relief

       The Seventh Circuit has “clearly and repeatedly held that damage to a trademark holder's

goodwill can constitute irreparable injury for which the trademark owner has no adequate legal


                                                8
   Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 11 of 17 PageID #:254




remedy.” Re/Max N. Cent., Inc. v. Cook, 272 F.3d 424, 432 (7th Cir. 2001) (citing Eli Lilly & Co.

v. Natural Answers, Inc., 233 F.3d 456, 469 (7th Cir. 2000)). Irreparable injury “almost inevitably

follows” when there is a high probability of confusion because such injury “may not be fully

compensable in damages.” Helene Curtis Industries, Inc. v. Church & Dwight Co., Inc., 560 F.2d

1325, 1332 (7th Cir. 1977) (citation omitted).         “The most corrosive and irreparable harm

attributable to trademark infringement is the inability of the victim to control the nature and quality

of the defendants’ goods.” Int’l Kennel Club of Chicago, Inc. v. Mighty Star, Inc., 846 F.2d 1079,

1092 (7th Cir. 1988). As such, monetary damages are likely to be inadequate compensation for

such harm. Ideal Indus., Inc. v. Gardner Bender, Inc., 612 F.2d 1018, 1026 (7th Cir. 1979).

       Defendants’ unauthorized use of the CHROME HEARTS Trademarks has and continues

to irreparably harm Chrome Hearts through diminished goodwill and brand confidence, damage

to Chrome Hearts’ reputation, loss of exclusivity, and loss of future sales. Lejtman Declaration at

¶¶ 32-36. The extent of the harm to Chrome Hearts’ reputation and the goodwill associated

therewith and the possible diversion of customers due to loss in brand confidence are both

irreparable and incalculable, thus warranting an immediate halt to Defendants’ infringing activities

through injunctive relief. See Promatek Industries, Ltd. v. Equitrac Corp., 300 F.3d 808, 813 (7th

Cir. 2002) (finding that damage to plaintiff’s goodwill was irreparable harm for which plaintiff

had no adequate remedy at law). Chrome Hearts will suffer immediate and irreparable injury, loss,

or damage if an ex parte Temporary Restraining Order is not issued in accordance with Federal

Rule of Civil Procedure 65(b)(1). Lejtman Declaration at ¶ 37.

               The Balancing of Harms Tips in Chrome Hearts’ Favor, and the Public
               Interest Is Served by Entry of the Injunction

       As noted above, if the Court is satisfied that Chrome Hearts has demonstrated (1) a

likelihood of success on the merits, (2) no adequate remedy at law, and (3) the threat of irreparable


                                                  9
   Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 12 of 17 PageID #:255




harm if preliminary relief is not granted, then it must next consider the harm that Defendants will

suffer if preliminary relief is granted, balancing such harm against the irreparable harm that

Chrome Hearts will suffer if relief is denied. Ty, Inc., 237 F.3d at 895. As willful infringers,

Defendants are entitled to little equitable consideration. “When considering the balance of

hardships between the parties in infringement cases, courts generally favor the trademark owner.”

Krause Int’l Inc. v. Reed Elsevier, Inc., 866 F. Supp. 585, 587-88 (D.D.C. 1994). This is because

“[o]ne who adopts the mark of another for similar goods acts at his own peril since he has no claim

to the profits or advantages thereby derived.” Burger King Corp. v. Majeed, 805 F. Supp. 994,

1006 (S.D. Fla. 1992) (internal quotation marks omitted). Therefore, the balance of harms “cannot

favor a defendant whose injury results from the knowing infringement of the plaintiff's trademark.”

Malarkey-Taylor Assocs., Inc. v. Cellular Telecomms. Indus. Ass’n, 929 F. Supp. 473, 478 (D.D.C.

1996).

         As Chrome Hearts has demonstrated, Defendants have been profiting from the sale of

Counterfeit Chrome Hearts Products. Thus, the balance of equities tips decisively in Chrome

Hearts’ favor. The public is currently under the false impression that Defendants are operating

their e-commerce stores with Chrome Hearts’ approval and endorsement. In this case, the injury

to the public is significant, and the injunctive relief that Chrome Hearts seeks is specifically

intended to remedy that injury by dispelling the public confusion created by Defendants’ actions.

As such, equity requires that Defendants be ordered to cease their unlawful conduct.

         THE EQUITABLE RELIEF SOUGHT IS APPROPRIATE

         The Lanham Act authorizes courts to issue injunctive relief “according to the principles of

equity and upon such terms as the court may deem reasonable, to prevent the violation of any right

of the registrant of a mark ….” 15 U.S.C. § 1116(a).



                                                 10
   Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 13 of 17 PageID #:256




               A Temporary Restraining Order Immediately Enjoining Defendants’
               Unauthorized and Unlawful Use of the CHROME HEARTS Trademarks Is
               Appropriate

       Chrome Hearts requests a temporary injunction requiring the Defendants to immediately

cease all use of the CHROME HEARTS Trademarks, or substantially similar marks, on or in

connection with all e-commerce stores operating under the Seller Aliases. Such relief is necessary

to stop the ongoing harm to Chrome Hearts’ CHROME HEARTS Trademarks and associated

goodwill, as well as harm to consumers, and to prevent the Defendants from continuing to benefit

from their unauthorized use of the CHROME HEARTS Trademarks. The need for ex parte relief

is magnified in today’s global economy where counterfeiters can operate anonymously over the

Internet. Chrome Hearts is currently unaware of both the true identities and locations of the

Defendants, as well as other e-commerce stores used to distribute Counterfeit Chrome Hearts

Products. Many courts have authorized immediate injunctive relief in similar cases involving the

unauthorized use of trademarks and counterfeiting. See, e.g., Deckers Outdoor Corporation v. The

Partnerships, et al., No. 15-cv-3249 (N.D. Ill. Apr. 4, 2015) (unpublished) (order granting ex parte

Motion for Temporary Restraining Order).

               Transferring the Domain Names to Chrome Hearts’ Control Is Appropriate

       As part of the Temporary Restraining Order, Chrome Hearts also seeks temporary transfer

of the Domain Names to Chrome Hearts’ control in order to disable the counterfeit websites and

electronically publish notice of this case to Defendants. Defendants involved in domain name

litigation easily can, and often will, change the ownership of a domain name or continue operating

the website while the case is pending. Accordingly, to preserve the status quo and ensure the

possibility of eventual effective relief, courts in trademark cases involving domain names regularly

grant the relief requested herein. See, e.g., Deckers Outdoor Corporation v. The Partnerships, et

al., No. 15-cv-3249 (N.D. Ill. April 4, 2015) (unpublished). As such, Chrome Hearts respectfully

                                                11
      Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 14 of 17 PageID #:257




requests that, as part of the TRO, the Court require the relevant registries and/or registrars for the

Domain Names to transfer the Domain Names to Chrome Hearts.

                  Preventing the Fraudulent Transfer of Assets Is Appropriate

          Chrome Hearts requests an ex parte restraint of Defendants’ assets so that Chrome Hearts’

right to an equitable accounting of Defendants’ profits from sales of Counterfeit Chrome Hearts

Products is not impaired.2 Issuing an ex parte restraint will ensure Defendants’ compliance. If

such a restraint is not granted in this case, Defendants may disregard their responsibilities and

fraudulently transfer financial assets to overseas accounts before a restraint is ordered.

Specifically, upon information and belief, the Defendants in this case hold most of their assets in

off-shore accounts, making it easy to hide or dispose of assets, which will render an accounting by

Chrome Hearts meaningless.

          Courts have the inherent authority to issue a prejudgment asset restraint when plaintiff’s

complaint seeks relief in equity. Animale Grp. Inc. v. Sunny’s Perfume Inc., 256 F. App’x 707,

709 (5th Cir. 2007) . In addition, Chrome Hearts has shown a strong likelihood of succeeding on

the merits of its trademark infringement and counterfeiting claim, so according to the Lanham Act

15 U.S.C. § 1117(a)(1), Chrome Hearts is entitled, “subject to the principles of equity, to recover

... defendant’s profits.” Chrome Hearts’ Complaint seeks, among other relief, that Defendants

account for and pay to Chrome Hearts all profits realized by Defendants by reason of Defendants’

unlawful acts. Therefore, this Court has the inherent equitable authority to grant Chrome Hearts’

request for a prejudgment asset freeze to preserve relief sought by Chrome Hearts.

          The Northern District of Illinois in Lorillard Tobacco Co. v. Montrose Wholesale Candies

entered an asset restraining order in a trademark infringement case brought by a tobacco company



2
    Chrome Hearts has filed a Motion for Leave to File Under Seal certain documents for this same reason.

                                                     12
   Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 15 of 17 PageID #:258




against owners of a store selling counterfeit cigarettes. Lorillard Tobacco Co. v. Montrose

Wholesale Candies, 2005 WL 3115892, at *13 (N.D. Ill. Nov. 8, 2005). The Court recognized

that it was explicitly allowed to issue a restraint on assets for lawsuits seeking equitable relief. Id.

(citing Grupo Mexicano de Desarollo, S.A. v. Aliance Bond Fund, 527 U.S. 308, 325 (1999)).

Because the tobacco company sought a disgorgement of the storeowner’s profits, an equitable

remedy, the Court found that it had the authority to freeze the storeowner’s assets. Id.

       Chrome Hearts has shown a likelihood of success on the merits, an immediate and

irreparable harm suffered as a result of Defendants’ activities, and that, unless Defendants’ assets

are frozen, Defendants will likely hide or move their ill-gotten funds to off-shore bank accounts.

Accordingly, an asset restraint is proper.

               Chrome Hearts Is Entitled to Expedited Discovery

       The United States Supreme Court has held that “federal courts have the power to order, at

their discretion, the discovery of facts necessary to ascertain their competency to entertain the

merits.” Vance v. Rumsfeld, No. 1:06-cv-06964, 2007 WL 4557812, at *6 (N.D. Ill. Dec. 21, 2007)

(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S.Ct. 2380 (1978)). Courts

have wide latitude in determining whether to grant a party's request for discovery. Id. (citation

omitted). Further, courts have broad power over discovery and may permit discovery in order to

aid in the identification of unknown defendants. See Fed. R. Civ. P. 26(b)(2).

Chrome Hearts respectfully requests expedited discovery to discover bank and payment system

accounts Defendants use for their counterfeit sales operations. The expedited discovery requested

in Chrome Hearts’ Proposed TRO is limited to include only what is essential to prevent further

irreparable harm. Discovery of these financial accounts so that they can be frozen is necessary to

ensure that these activities will be contained. See, e.g., Deckers Outdoor Corporation v. The

Partnerships, et al., No. 15-cv-3249 (N.D. Ill. April 4, 2015) (unpublished). Chrome Hearts’

                                                  13
   Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 16 of 17 PageID #:259




seizure and asset restraint may have little meaningful effect without the requested relief.

Accordingly, Chrome Hearts respectfully requests that expedited discovery be granted.

       A BOND SHOULD SECURE THE INJUNCTIVE RELIEF

       The posting of security upon issuance of a TRO or preliminary injunction is vested in the

Court’s sound discretion. Rathmann Grp. v. Tanenbaum, 889 F.2d 787, 789 (8th Cir. 1989).

Because of the strong and unequivocal nature of Chrome Hearts’ evidence of counterfeiting,

infringement, and false designation of origin, Chrome Hearts respectfully requests that this Court

require Chrome Hearts to post a bond of no more than ten thousand U.S. dollars ($10,000.00).

See, e.g., Deckers Outdoor Corporation v. The Partnerships, et al., No. 15-cv-3249 (N.D. Ill. April

4, 2015) (unpublished) ($10,000 bond).

       CONCLUSION

       Defendants’ counterfeiting operations are irreparably harming Chrome Hearts’ business,

its famous Chrome Hearts brand, and consumers.           Without entry of the requested relief,

Defendants’ sale of Counterfeit Chrome Hearts Products will continue to lead prospective

purchasers and others to believe that Defendants’ Counterfeit Chrome Hearts Products have been

manufactured by or emanate from Chrome Hearts, when in fact, they have not. Therefore, entry

of an ex parte order is necessary. In view of the foregoing and consistent with previous similar

cases, Chrome Hearts respectfully requests that this Court enter a Temporary Restraining Order in

the form submitted herewith.




                                                14
   Case: 1:21-cv-02042 Document #: 10 Filed: 04/16/21 Page 17 of 17 PageID #:260




Dated this 16th day of April 2021.    Respectfully submitted,

                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Jake M. Christensen
                                      Martin F. Trainor
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      jchristensen@gbc.law
                                      mtrainor@gbc.law

                                      Counsel for Plaintiff Chrome Hearts LLC




                                        15
